Citation Nr: 1023521	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-09 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hammertoes.

2.  Entitlement to service connection for bilateral flatfeet.

3.  Entitlement to service connection for vertigo/peripheral 
vestibular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975 
and from September 1979 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision rendered by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

The record reflects that the Veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for April 2009.  However, the veteran 
failed to report for this hearing.  Accordingly, his hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for 
vertigo/peripheral vestibular disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence of record shows no 
evidence of hammertoes causally or etiologically related to 
service.

3.  The competent medical evidence of records shows no 
evidence of bilateral flatfeet causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Hammertoes were not incurred in or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  Bilateral flatfeet were not incurred in or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A May 2005 letter 
fully satisfied the duty to notify provisions prior to the 
adjudication of the Veteran's claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Veteran's service treatment records and VA treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence 
relevant to the issue on appeal exists and further efforts to 
obtain records would be futile.  A VA medical opinion was 
obtained in June 2008.  When VA undertakes to provide a VA 
examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is adequate as it was 
predicated on a full reading of the Veteran's claims file and 
the statements of the appellant.  The report also provided a 
complete rationale for the opinion and summarized the 
pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  

In this case the Veteran contends that he has been diagnosed 
with hammertoes and flatfeet related to service.  
Specifically, the Veteran argues that these conditions began 
in service and are related to a right foot injury in service.  

A review of service treatment records show the Veteran 
complained of trauma to the right foot in March 1972, 
reporting that a motorcycle had fallen on it.  The examiner 
noted negative x-ray findings and assessed a right ankle 
sprain.  The records show no additional evidence of 
complaints of or treatment for pain or problems associated 
with the feet or toes during service.

Post-service treatment records show evidence of complaints of 
and treatment for bilateral foot pain.  In September 2003 and 
January 2004, the Veteran was treated for plantar fasciitis 
with a right heel plantar callus.  He was given orthotics to 
alleviate the pain.  In February 2004, the Veteran underwent 
an orthopedics evaluation for hammertoes and flat foot.  The 
examiner diagnosed onychomycosis with calluses and pain.  
There was no evidence of a diagnosis of hammertoes and/or 
flatfeet.  

In June 2008, the Veteran was afforded a VA examination of 
the bilateral feet.  X-ray findings for the right foot showed 
mild degenerative changes and noted that the foot was overall 
well maintained for the patient's age.  The findings also 
showed mild arterial sclerosis involving the anterior tibial 
artery and spurring along the medial aspect of the second PIP 
joint without ankylosis.  The examiner noted no significant 
deformity of the navicularis.  X-ray findings for the left 
foot showed mild degenerative changes throughout the foot, 
well maintained for age, and no acute fracture or subluxation 
and no erosive changes or chondrocalcinosis.  The examiner 
noted a thin lucency overlying the base of the second 
proximal phalanx, probably vascular, perhaps due to remote 
trauma.  The examiner also noted fusion along the medial 
margins of both the second and third interphalangeal joints.  
He stated that a calcaneal pitch of 25 degrees was against 
significant pes planus deformity.  The examiner noted that 
the Veteran's arches were well preserved and specifically 
stated that he had found no evidence of hammertoes or 
flatfeet.  

To the extent that the VA examiner did not provide a medical 
nexus opinion, the Board highlights no current evidence of a 
diagnosis of hammertoes or flatfeet.  The Board also notes 
that the existence of a current disorder is the cornerstone 
of a claim for VA disorder compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claim's (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); & 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  
In this case, the Veteran has submitted no competent evidence 
of a current diagnosis or any treatment regarding hammertoes 
or flatfeet.  Pond, 12 Vet. App. at 346 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Moreover, the June 2008 VA examiner found no 
evidence of hammertoes or flatfeet on examination.  
Accordingly, because there is no competent evidence of a 
current disorder related to service, the appeal must be 
denied.

The Board acknowledges the Veteran's contention that he 
currently suffers from hammertoes and flatfeet that are 
related to service.  However, a lay person is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  It is true 
that the Veteran's lay statements may be competent to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, hammertoes and 
flatfeet require specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible 
of lay opinions on etiology.  Although the Veteran reported 
that he was diagnosed with hammertoes and flatfeet, the 
evidence of record does not support this contention.  Indeed, 
the record shows that he was evaluated for hammertoes and 
flatfeet but that neither such disability was diagnosed.  
Thus, since there is no competent evidence of hammertoes or 
flatfeet, and no competent evidence relating these 
disabilities to the Veteran's service, the appeal must be 
denied.  


ORDER

Service connection for hammertoes is denied.

Service connection for bilateral flatfeet is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the 
remaining issue on appeal.  The Veteran contends that his 
vertigo/peripheral vascular disorder is related to service.  

A review of the service treatment records shows no specific 
evidence of complaints of or treatment for vertigo during 
service.  However, the records do indicate treatment for the 
ears and hearing loss.  In August 1967, the Veteran's ears 
were treated for wax removal.  In July 1968, the Veteran was 
treated for a fall.  In January 1975, the Veteran was treated 
for complaints of hearing loss in the right ear.  A May 1979 
examiner made a note regarding inflammation of the right ear 
and an untreated abscessed tooth.  Additionally, the Board 
notes the Veteran's in-service report of ear, nose, and 
throat problems as well as multiple records indicating 
hearing loss in service.  

Post-service treatment records from 2004 to 2008 show 
complaints of dizziness, light-headedness, and blackouts.  
Additionally, these records indicate a diagnosis of vertigo.  
In March 2004, an examiner indicated that the Veteran's 
vertigo symptoms may be related to his medication; however, 
the record is unclear in this regard.  

In June 2008, the Veteran was afforded a VA examination.  The 
examiner noted bilateral hearing loss and tinnitus as well as 
carotid artery stenosis bilaterally.  The Veteran denied any 
sensation of spinning, but did report seeing flashing lights 
one to two times per month.  He denied nausea or vomiting 
during these episodes and stated that they were usually 
resolved by lying down.  The Veteran also denied recurrent 
problems with ear infections.  The examiner opined that the 
Veteran did not have true symptoms of vertigo, and as such, 
these symptoms were unrelated to any ear pathology.  The 
examiner further opined that these episodes may be related to 
the underlying carotid artery stenosis.  The VA examiner did 
not provide a medical nexus opinion.

The Board finds the 2008 VA examiner's opinion inadequate as 
it did not provide a discussion regarding the Veteran's prior 
diagnosis of vertigo, to include complaints of and treatment 
for past symptoms such as dizziness, weakness and blackouts. 
Rather, the VA examiner seemed to rely exclusively on the 
Veteran's current symptoms.  Additionally, the examiner 
provided no medical opinion regarding peripheral vestibular 
disorder, to include the possibility of a disorder other than 
vertigo.  Finally, the examiner did not mention inservice 
treatment for the ears, to include hearing loss, or provide a 
medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

Based on the evidence above, showing bilateral ear treatment, 
including hearing loss, in service and current evidence of 
treatment for vertigo, the Board finds a VA medical opinion 
necessary in order to determine the Veteran's complete 
disability picture and to determine whether the Veteran's 
current symptoms are related to service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must 
be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the VA examiner 
who provided the June 2008 examination.  
The Veteran's claims folder must be 
provided and the report should state that 
the claims folder has been reviewed.  If 
the prior 2008 examiner is unavailable, 
the case should be assigned to another 
qualified examiner.  The examiner should 
first provide an opinion as to whether a 
diagnosis of vertigo or a peripheral 
vestibular disorder is appropriate.  If 
such a diagnosis is provided, the 
examiner should be requested to express 
an opinion as to whether it is more 
likely, less likely, or as likely as not 
that the Veteran's vertigo/peripheral 
vestibular disorder is the direct result 
of a disease or injury in service.  In so 
doing, the examiner should address the 
evidence of ear treatment, including 
hearing loss, in service as well as the 
post-service evidence of a diagnosis of 
vertigo.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If a diagnosis cannot be rendered, the 
examiner should so state.  The examiner 
should provide a thorough and complete 
rationale for all opinions provided in 
the examination report.  

2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO/AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009).

3.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the issue of entitlement to 
service connection for vertigo/peripheral 
vestibular disorder based on all the 
evidence of record, including any 
additional information obtained as a 
result of this remand, and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


